DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0155686 hereinafter Takezawa in view of U.S. Pre-Grant Publication No. 2018/0251681 hereinafter Zhang. 
Regarding Claims 1, 3 and 5, Takezawa teaches a secondary battery (energy storage device) [see figure 1] comprising: an anode (negative electrode) [2]; a cathode (positive electrode) [1]; a separator [3] disposed between the cathode and the anode; and an electrolyte composition (paragraphs 86-87), wherein the anode (negative electrode) comprises LiN(CF3SO2)2 [LiTFSI] (perfluoroalkylsulfonyl imide salt) (paragraphs 22-24). 
Takezawa does not teach the claimed additive, however, Zhang teaches a battery that comprises NaFSI or NaBETI (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art to use such additive before the effective filing date of the claimed invention because such configuration improve cycle characteristics of the battery. 
Regarding Claim 2, Takezawa teaches that the anode (negative electrode) is a Si-dominant electrode (paragraph 27, see Example 1). 
Regarding Claims 6, 10 and 12, Takezawa teaches a secondary battery (energy storage device) [see figure 1] comprising: an anode (negative electrode) [2]; a cathode (positive electrode) [1]; a separator [3] disposed between the cathode and the anode; and an electrolyte composition (paragraphs 86-87), wherein the anode (negative electrode) is a Si-dominant electrode (paragraph 27) and the electrolyte comprises LiN(CF3SO2)2 [LiTFSI] (perfluoroalkylsulfonyl imide salt) (paragraphs 16, 23-24, see Example 1). 
Takezawa does not teach the claimed additive, however, Zhang teaches a battery that comprises NaFSI or NaBETI (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art to use such additive before the effective filing date of the claimed invention because such configuration improve cycle characteristics of the battery. 
Regarding Claim 7, Takezawa teaches that the anode (negative electrode) is a Si-dominant electrode (paragraph 27, see Example 1). 
Regarding Claims 8-9, Takezawa teaches that the anode (negative electrode) comprises a self-supporting composite material film including greater than 0 % and less than about 95 % by weight of silicon particles, and greater than 0 % and less than about 90 % by weight of carbon material, wherein the carbon material holds the composite material film together such that the silicon particles are distributed throughout the composite material film (paragraphs 25-30). 
Regarding Claims 13-15, Takezawa teaches that the electrolyte comprises ethyl methyl carbonate (EMC) and ethylene carbonate (EC) at a concentration of at 5% or more (paragraph 59, see Example 1), and the electrolyte is substantially free of non-fluorine containing cyclic carbonates. 
Regarding Claims 16, 20 and 22, Takezawa teaches a method of forming a secondary battery (energy storage device), the method comprising: forming a battery including an anode (negative electrode) [2]; a cathode (positive electrode) [1]; and an electrolyte composition (paragraphs 86-87), wherein the anode (negative electrode) comprises LiN(CF3SO2)2 [LiTFSI] (perfluoroalkylsulfonyl imide salt) (paragraphs 16, 22-24) and the anode is formed by mixing an electrode material to create a slurry, the electrolyte composition is added to the slurry, the slurry is coated on metal foil, and the coated metal foil is dried (see Example 1, paragraph 79). 
Takezawa does not teach the claimed additive, however, Zhang teaches a battery that comprises NaFSI or NaBETI (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art to use such additive before the effective filing date of the claimed invention because such configuration improve cycle characteristics of the battery. 
Regarding Claim 17, Takezawa teaches that the anode (negative electrode) is a Si-dominant electrode (paragraph 27, see Example 1). 
Regarding Claims 18-19, Takezawa teaches that the anode (negative electrode) comprises a self-supporting composite material film including greater than 0 % and less than about 95 % by weight of silicon particles, and greater than 0 % and less than about 90 % by weight of carbon material, wherein the carbon material holds the composite material film together such that the silicon particles are distributed throughout the composite material film (paragraphs 25-30). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729